CHIEF JUSTICE
 CAROLYN WRIGHT                                                                               LISA MATZ




                                                  S
JUSTICES                                                                                  CLERK OF THE COURT
 DAVID L. BRIDGES                                                                             (214) 712-3450
 MOLLY FRANCIS                                                                          lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                             GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                               BUSINESS ADMINISTRATOR
                                                                                             (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                   gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                       FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202                           (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
                                                                                                INTERNET
 BILL WHITEHILL
                                                                                        HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                June 3, 2015



     Robert E. Richardson Jr.
     Richardson Law Firm
     118 S. Crockett St. Ste. 1
     Sherman, TX 75090-5906

     Karla Baugh-Hackett
     Grayson District Attorney’s Office
     200 S. Crockett, Ste 100
     Sherman, TX 75090

     Re:      Cause : Jacob Lane Rowan V. State of Texas; 05-14-01310-CR

     Dear Attorneys:

     Enclosed is a copy of the Opinion that issued on June 2, 2015 for the above-mentioned case. Please
     note the following typographical errors which have been corrected:

     * Page 3, the word (in) has been added to read “Each child is in an”, on the last paragraph.

     Please replace your previous copy with the enclosed.

     Sincerely,


     Lisa Matz
     Clerk of the Court

     cc:      Brian K Gary’
              Kelly Ashmore
              Publishers